.        Case 7:20-mj-12113-UA Document 1 Filed 11/16/20 Page 1 of 4
                                                                   diorn~ / 2/13

    Approved:
                JENNIFER N. ONG
                Assistant United States Attorney

    Before:     THE HONORABLE ANDREW E. KRAUSE
                United States Magistrate Judge
                Southern District of New York

                                                 X

    UNITED STATES OF AMERICA                           COMPLAINT

         - v. -                                        Violations of 8 U.S.C.
                                                       § 1326 (a} and (b) (1)
    JAMES ZIZI,
         a/k/a    "JAMES   POUCHE ZIZI"
         a/k/a    "JAMES   P ZIZI"
         a/k/a    "JAMES   POUCHE"
         a/k/a    "JAMES   COLLINS"
         a/k/a    "JAMES   COLLNS"
                                                       COUNTY OF OFFENSE:
                                                       Orange
                      Defendant.

                                                X

    SOUTHERN DISTRICT OF NEW YORK, ss.:

             Wilfredo Diaz, being duly sworn, deposes and says that
    he is a Deportation Officer with the United States Department of
    Homeland    Security,     Immigration       and   Customs   Enforcement,    and
    charges as follows:

                                      COUNT ONE
                                 (Illegal Re-entry)

              1.    From at least on or about August 14, 2020 to the
    present, in the Southern District of New York and elsewhere, JAMES
    ZIZI, a/k/a "James Pouche Zizi," a/k/a "James P Zizi," a/k/a "James
    Pouche," a/k/a "James Collins," a/k/a "James Collns," the
    defendant, being an alien, unlawfully did enter, and was found in,
    the United States, after having been removed from the United States
    subsequent to a conviction for the commission of a felony, without
    having obtained the express consent of the Attorney General of the
    United States or his successor, the Secretary for the Department
    of Homeland Security, to reapply for admission, in violation of
    Title 8, United States Code, Section 1326(a) and (b) (1).


                                            1
            Case 7:20-mj-12113-UA Document 1 Filed 11/16/20 Page 2 of 4
,.~,




          (Title 8, United States Code, Sections 1326 (a) and (b) (1).)

                 The bases for my knowledge and the foregoing charge are,
       in part, as follows:

                  2.    I am a Deportation Officer with the United States
       Department    of   Homeland Security,    Immigration   and  Customs
       Enforcement ("ICE"), and I have been personally involved in the
       investigation of this matter.     This affidavit is based in part
       upon my conversations with law enforcement agents and others and
       my examination of reports and records. Because this affidavit is
       being submitted for the limited purpose of establishing probable
       cause, it does not include all the facts that I have learned during
       the course of my investigation.    Where the contents of documents
       and the actions, statements and conversations of others are
       reported herein, they are reported in substance and in part, except
       where otherwise indicated.

                  3.  From my review of the records maintained by ICE
       regarding JAMES ZIZI, a/k/a "James Pouche Zizi," a/k/a "James P
       Zizi," a/k/a "James Pouche," a/k/a "James Collins," a/k/a "James
       Collns," the defendant, I have learned, among other things, the
       following:

                      a.   ZIZI is a native and citizen of Haiti. ZIZI is
       not and has never been a citizen of the United States.

                       b.   On or about February 8,      1993,   ZIZI was
       arrested by the New York City Police Department ( "NYPD") for
       criminal possession of a weapon in the second degree, in violation
       of New York Penal Law Section 265.03, and theft of services, in
       violation of New York Penal Law Section 165.15. ZIZI's fingerprints
       were taken on this date ("February 8 Fingerprints").

                      c.   On May 6, 1993, ZIZI was convicted of criminal
       possession of a weapon in the third degree for possessing a loaded
       firearm, in violation of New York Penal Law Section 265.02(4), and
       sentenced to a term of imprisonment of one year to three years.

                      ct.  On or about February 9,      1993,  ZIZI was
       arrested by the Spring Valley Village Police Department ("SVVPD")
       for attempted robbery in the first degree, in violation of New
       York Penal Law Section 160.15; robbery in the first degree, in
       violation of New York Penal Law Section 160.15; criminal use of a
       firearm in the first degree, in violation of New York Penal Law

                                        2
      Case 7:20-mj-12113-UA Document 1 Filed 11/16/20 Page 3 of 4




Section 265.09; and criminal possession of a weapon in the second
degree, in violation of New York Penal Law Section 265.03. ZIZI's
fingerprints were taken on this date ("February 9 Fingerprints").

                e.   On or about September 23, 1996, ZIZI was
arrested by the SVVPD for criminal possession of a controlled
substance in the third degree, in violation of New York Penal Law
Section 220.16; criminal possession of a controlled substance in
the fifth degree, in violation of New York Penal Law Section
220.06(5); loitering in the first degree, in violation of New York
Penal Law Section 240.36; and assault in the third degree, in
violation of New York Penal Law Section 120.00. ZIZI's fingerprints
were taken on this date ("September 23 Fingerprints").

               f.   On January 22, 1997, ZIZI was convicted of
criminal possession of a controlled substance in the fifth degree
for knowingly and unlawfully possessing five hundred milligrams or
more of cocaine, in violation of New York Penal Law Section
220.06(5), and sentenced to a term of imprisonment of 30 months to
5 years.

                 g.  On or about February 10, 1997,       ZIZI was
admitted to a New York State correctional facility. On that date,
the New York State Department of Correctional Services ("NYS DOCS")
took ZIZI' s fingerprints ("February 10 Fingerprints"). On or about
January 20, 2000, NYS DOCS conditionally released ZIZI to the U.S.
Immigration and Naturalization Service ("INS").      On that date,
ZIZI's fingerprints were taken ("January 20 Fingerprints").

               h.   On or about April 2, 2001,  ZIZI was removed
from the United States pursuant to an Immigration Judge's order,
which was entered on or about July 27, 1999.    Thereafter, on or
about April 2, 2001, ZIZI was removed from the United States. INS
took ZIZI' s right index fingerprint at this time ("April 2
Fingerprint").

          4.    Based on my review of criminal history records and
records maintained by the SVVPD for JAMES ZIZI, a/k/a "James Pouche
Zizi," a/k/a "James P Zizi," a/k/a "James Pouche," a/k/a "James
Collins," a/k/a "James Collns," the defendant, I have learned, in
substance and in part, that on or about August 14, 2020, zrzr was
arrested by the SVVPD in the Village of Spring Valley, New York
and charged with criminal possession of a controlled substance in
the fourth degree, in violation of New York Penal Law Section
220.09. ZIZI' s fingerprints were taken on this date ("August 14
Fingerprints"). The defendant was released on bail.


                                  3
       Case 7:20-mj-12113-UA Document 1 Filed 11/16/20 Page 4 of 4




           5.  Based on my review of a fingerprint comparison
report prepared by another law enforcement official at the
Department of Homeland Security, I have learned, in substance and
in part, that the (a) February 8 Fingerprints, (b) February 9
Fingerprints,  (c) September 23 Fingerprints,     (d) February 10
Fingerprints,   (e)  January 20    Fingerprints,   (f)  August  14
Fingerprints, and (g) April 2 Fingerprint all came back to and
have been identified with one and the same individual, JAMES ZIZI,
a/k/a "James Pouche Zizi," a/k/a "James P Zizi," a/k/a "James
Pouche," a/k/a "James Collins," a/k/a "James Collns," the
defendant.

          6.   A search of all relevant Department of Homeland
Security indices has confirmed that, following his removal from
the United States on or about April 2, 2001, JAMES ZIZI, a/k/a
"James Pouche Zizi," a/k/a "James P Zizi," a/k/a "James Pouche,"
a/k/a "James Collins," a/k/a "James Collns," the defendant, never
obtained the express consent of the Attorney General of the United
States, or the Secretary for the Department of Homeland Security,
to reapply for admission to the United States.

          WHEREFORE the deponent requests that a warrant be issued
for the arrest of JAMES ZIZI, a/k/a "James Pouche Zizi," a/k/a
"James P Zizi," a/k/a "James Pouche," a/k/a "James Collins," a/k/a
"James Collns," the defendant, and that he be arrested and
imprisoned or bailed, as the case may be.              cre,h" \u,IJ 11..srec-f,:..,{
                                                                 {(.£   creo\~A.( d=
                                                                        p"'O'ltf
                                   Deportation Officer
                                   Immigration and Customs Enforcement


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
23rd day of October 2020.



THE HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                      4
